Title: To Benjamin Franklin from Aaron Burr, 20 March 1753
From: Burr, Aaron
To: Franklin, Benjamin


Mr. Franklin.
Sir
Mch. 20. 53.
Your Febry. 28. with the enclos’d Letters was very acceptable. I am sorry we [are] not provid’d with Instruments to observe the approaching Transit of Mercury. But have long since been determined to be ready for Venus 1769. By Mr. Evans’s Advice I wrote to one Mr. Adams’s in London sending a Catalogue of Instruments for a philosophical Apparatus, desiring to know his Price, designing to purchase as far as the small stock we have raised for that Purpose will go, but can gett no Answer from him.
This Spring I propose to send for such as are most needed and add as we are able.
I should esteem it a Favour you communicated the Observations on Mercury. If the Weather admits of the making any.
I add but my hearty Wishes that the general Design of promoting usefull Knowledge in the World may be still attended with desired Success and am with great Respect your most humble Servant.
